Citation Nr: 1456242	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-12 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1979 to February 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 decision of the Department of Veterans Affairs (VA).

In an October 2009 decision, the Board referred claims of service connection for flat feet, right ankle and knee disabilities that were raised in an April 2009 letter.  It does not appear that action was taken on these claims.  Thus, the Board will re-refer them to the Regional Office (RO) for appropriate action.

The reopened issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for hearing loss was initially denied in a March 2006 rating decision on the bases that there the Veteran did not have hearing loss in service and that his current hearing loss was not related to active service.  The Veteran did not appeal this decision, and it became final.  

2.  Evidence received since the March 2006 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.



CONCLUSIONS OF LAW

1.  The March 2006 RO decision, which denied the Veteran's claim of service connection for hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  The criteria for reopening the claim of entitlement to service connection for hearing loss have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for hearing loss was denied in a March 2006 rating decision on the bases that the Veteran did not have the disability in service and the disability was also not related to his active service.  He was notified of the decision by a letter dated later that month.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

The evidence of record as of the March 2006 denial included the Veteran's lay statements and a VA examination report from January 2006.  The Veteran's service treatment records could not be located.  The VA examination report demonstrated hearing loss in both ears but concluded that without being able to review the Veteran's service treatment records his hearing loss could not be related to active service without speculation.  Accordingly, the RO denied the Veteran's claim due to a lack of an in-service incurrence and a lack of a relationship between the disability and active service.

In July 2010, the Veteran submitted a statement in support of his claim written by his spouse.  She wrote that she noticed the Veteran began to have hearing trouble when he came back home for his first military leave, right after boot camp.

As this evidence was not before VA at the time of the Veteran's previous denial, it is new.  As it provides evidence that the Veteran's hearing loss incurred in service, it is material.  Additionally, for the purposes of reopening a claim, credibility is presumed.

Therefore, the Board finds that the evidence received since the March 2006 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.15(a).  The reopened claim is addressed further in the remand section.



ORDER

The claim for entitlement to service connection for hearing loss is reopened; to this limited extent only, the appeal is granted.


REMAND

The Veteran's claim for entitlement to service connection for hearing loss was initially denied, in part, because the January 2006 VA examiner concluded that he could not relate the Veteran's hearing loss to active service without reviewing his service treatment records.  A similar statement was made in a March 2012 VA examination where the examiner wrote that it would be impossible to relate the Veteran's hearing loss to active service without service treatment records.

The RO could not obtain the Veteran's service treatment records.  The Board is aware of the heightened obligation set forth in Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran has asserted that his hearing loss was caused by in-service exposure to noise from marksmanship training, heavy machinery, 18 wheelers, and aircraft noise.  His DD 214 lists "Freight Operations Clerk" as his military occupational specialty.  This is consistent with noise exposure.  

The Veteran asserts he was not furnished hearing protection in service.  His spouse has also provided a statement indicating that she noticed hearing problems when he first came home for military leave.  In his substantive appeal, the Veteran stated that he did not previously seek treatment for his hearing loss due to financial constraints.

As there is no evidence to the contrary, the Board finds that in-service military noise exposure is established.

Accordingly, a new VA opinion is required to determine the etiology of the Veteran's hearing loss.  The author of the new opinion should consider the fact that the Veteran was exposed to loud noises during service, without the use of hearing protection, as he has asserted even if no in-service hearing tests are of record.

Furthermore, the Veteran's electronic claims file includes a September 2014 statement wherein he states that he submitted an audiogram from New Sound Hearing and A&B Hearing Aid and Audiology Center, both of Corpus Christi, Texas.  This evidence is not presently contained in the paper or electronic claims file.  On remand, this evidence should be obtained and/or associated with the claims file.

Accordingly, the issue is REMANDED for the following actions:

1.  Obtain and/or associate with the claims file the private audiograms New Sound Hearing and A&B Hearing Aid and Audiology Center, both of Corpus Christi, Texas, referenced in the Veteran's September 2014 statement.

2.  Thereafter, obtain a VA medical opinion by an appropriate medical professional who has not examined the Veteran previously on the etiology of his bilateral hearing loss.  The entire claims file, to include all electronic files, is to be reviewed.

The medical professional is to author the opinion under the assumption that the Veteran was exposed to military noise, without the use of hearing protection, as he has asserted.  Given this assumption, the medical professional is to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss is related to his active service.

The Board recognizes that service treatment records are not available.  This is through no fault of the Veteran.  Given a lack of service treatment records, the medical professional should be sure to fully discuss the Veteran and his spouse's statements.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the reopened claim on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


